TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00201-CR




                                 Donald Craig Roy, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 47,759, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



PER CURIAM

               The clerk’s record does not contain a notice of appeal. The Clerk has been informed

that no notice of appeal was filed. This Court is without jurisdiction. See Tex. R. App. P. 25.2(a).

               The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: May 3, 2001

Do Not Publish